—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 17, 1998, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpre*144served and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the summation did not serve to deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d ,114, 118-119, lv denied 81 NY2d 884) and were fair responses to the defense arguments in summation. Concur — Sullivan, P. J., Tom, Mazzarelli, Wallach and Buckley, JJ.